Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
Samaniego specifically describes that a surface of a three-dimensional model of a re-texturable object can be used directly to generate a flow line mesh for the object (column 8, lines 48-53) that acts as a virtual three- dimensional model that can be used to create a photorealistic rendering of a synthesized image of the object instantiated in a specified texture (column 6, line 67 - column 7, lines 1-3), which is not the same as rendering an image from one or more three-dimensional polygon mesh models corresponding to objects comprising the image, wherein the one or more three-dimensional polygon mesh models facilitate rendering a plurality of perspectives of corresponding objects, as described by each of independent claims 1, 9, and 17-20. 
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues the claims do not teach “wherein the one or more three-dimensional polygon mesh models facilitate rendering a plurality of perspectives of corresponding objects”. The claim language is found unclear, see 35 USC § 112 and 35 USC § 103 below.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the one or more three-dimensional polygon mesh models facilitate rendering a plurality of perspectives of corresponding objects”. The claim as written does not appear to perform the rendering of a plurality of perspectives of corresponding objects, rather the claim recites the model makes rendering easier.  This does not appear to be functional language, making the interpretation unclear. Further the term “facilitate” is considered a term of degree, as it is defined as “easier”, and the degree of easier is not ascertainable. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 6, 9-11, 13-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harville U.S. Patent/PG Publication 8514220 in view of Samaniego U.S. Patent/PG Publication 8174539.
Regarding claim 1:
    (Currently Amended) A method, comprising: 
generating a mapping that maps a modifiable portion of an image to a canvas,  (Harvill C4 L11-21 A consumer may select a design (122) such as the design shown in FIG. 8A and a warp process (124) may be performed to generate a warp design (128). […] Once these processes are completed, the model is created with the design (134) wherein the model with the design is shown to the consumer.)
wherein the image is rendered from one or more three-dimensional (Harvill C5 L26-30 Once the one or more pieces of apparel are prepared with the markers, an image for each piece of apparel on each different human model may be generated (150) such as by using a camera to take a picture of the piece of apparel being worn by a human model.)
wherein the one or more three-dimensional polygon mesh models facilitate rendering a plurality of perspectives of corresponding objects (Harvill C5 L43-47 Once the image of the piece of apparel on a plurality of human models in a plurality of different poses are taken, the model for the piece of apparel on a particular model in a particular pose are preprocessed (160) by the product modeling system.)(Harvill C6 L43-60: Once the contours of the surface is determined and the preprocessing is completed, the model of the piece of apparel when worn by a particular human model in a particular pose may be retouched (162) as needed. Then, the model is post-processed (170) by the product model system. During the post-processing process, the product model system colorizes the model using a color mapping module that is part of the product model system. The colorizing allows each model for each piece of apparel on a particular human model in a particular pose to have the piece of apparel converted into any colors such as the two different colors shown in FIGS. 7A and 7B.) where Harvill does make a plurality of models, and the models are from different perspectives. The pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Based on a broadest reasonable interpretation, no rendering of different perspectives is performed, and as such is not required by Harvill.  
and wherein the mapping is generated from a three-dimensional polygon mesh model of the modifiable portion of the image:  (Harvill C4 L47-66 In more detail, the markers that form a grid on a flat surface (the piece of apparel flat on a surface when the markers are properly positioned on the piece of apparel) may be used to map to a grid of markers on a non-flat surface (the piece of apparel when worn on a human model). As shown in FIG. 4A, the grid of markers 186 on the flat surface are mapped to a grid 187 with the same markers in the same positions on a non-flat surface so that the mapping between the grid on the flat surface and the grid on the non-flat surface is determined. The system may interpolate the marker locations to generate a mapping from the plurality of markers to the grid on the flat surface and may then store the mapping to avoid recalculation of the mapping each time. In one embodiment, the markers may be a number of non-visible lines that form a grid. In another embodiment, the markers may be a plurality of optical markers 190 that may be affixed to a piece of apparel 192 as shown in FIG. 4B that permits the optical tagging of the piece of apparel to map the surface of the piece of apparel when worn by a human model.)(Harvill C5 L42-52 Once the image of the piece of apparel on a plurality of human models in a plurality of different poses are taken, the model for the piece of apparel on a particular model in a particular pose are preprocessed (160) by the product modeling system. During the preprocessing, the product modeling system may detect the plurality of markers on the piece of apparel image, remove the marker images from the image of the piece of apparel and then generate a representation of the surface of the piece of apparel when worn by the human model.)
and storing the generated mapping with the image: (Harvill C4 L47-66 store the mapping to avoid recalculation of the mapping each time.)
wherein the image and the mapping are provided from a server(Harvill C3 L1-14: The product modeling system, however, can also be implemented on other computing devices and computing systems, such as a networked computing system, a client/server system,) (Harvill C3 L62-C4 L3 In another implementation/embodiment of the product modeling system, the system may permit a consumer to provide their own images/models, such as models of the actual consumer, so that the consumer can upload the image to a service and then have the selected design displayed on the model of the actual consumer wherein the service provides: 1) the model components (to create the model form); 2) a tool to upload/modify the model images to the service; ).
the canvas is composited client-side on the modifiable portion of the image according to the mapping	 (Harvill C3 L1-14: The product modeling system, however, can also be implemented on other computing devices and computing systems, such as a networked computing system, a client/server system,) (Harvill C3 L62-C4 L3 In another implementation/embodiment of the product modeling system, the system may permit a consumer to provide their own images/models, such as models of the actual consumer, so that the consumer can upload the image to a service and then have the selected design displayed on the model of the actual consumer wherein the service provides: 1) the model components (to create the model form); 2) a tool to upload/modify the model images to the service; ).
in a manner that preserves surface curvatures in the modifiable portion of the image (Harvill C6 L37-47 To generate the representation of the contours of the surface of the piece of apparel when worn by a particular human model in a particular pose, the system maps the position of the markers 190 relative to each other as shown in FIG. 6D into a set of contour curves 194 that represent the surface of the piece of apparel when worn by a particular human model in a particular pose. Since the system has information about the markers and the grid that they form on a flat surface as shown FIG. 4A, the system is able to determine the contours of the surface of the piece of apparel when worn by a particular human model in a particular pose.
There is a prima facie case of obviousness since the limitation related to client/server processing is directed to common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. See MPEP 2144.04. Rearrangement of Parts. Harvill teaches a single computer system and client/server system, where it would be obvious to try having different elements on the client/server, since there are only two options to choose from for which performs the task.
Harvill does not expressly disclose 3D polygon models. In a related field of endeavor, Samaniego teaches:
   (Currently Amended) A method, comprising: 
generating a mapping that maps a modifiable portion of an image to a canvas,  (Samaniego C8 L6-9 The second image is mapped to one or more flow lines to generate a third image (step 206). As illustrated in FIG. 3D, the design imprint 320 is mapped to the flow line mesh 310 to generate a mapped design image 330 of the designed object.)
wherein the image is rendered from one or more three-dimensional polygon mesh(Samaniego C8 L48-53 In some implementations, the preview master 300 displayed in a display device is a two-dimensional representation of a three-dimensional model of one or more objects. The surface of a three-dimensional model of a re-texturable object can be used directly to generate a flow line mesh for the object.)
and wherein the mapping is generated from a three-dimensional polygon mesh model of the modifiable portion of the image:  (Samaniego C8 L6-9 The second image is mapped to one or more flow lines to generate a third image (step 206). As illustrated in FIG. 3D, the design imprint 320 is mapped to the flow line mesh 310 to generate a mapped design image 330 of the designed object.)
the canvas is composited on the modifiable portion of the image according to the mapping  (Samaniego C8 L17-21 The third image is composited with the first image of the object (step 208). In some implementations, compositing the third image and the first image generates a fourth image which can be presented for previewing the design of the object)
in a manner that preserves surface curvatures in the modifiable portion of the image (Samaniego C7 L1-5 For example, the flow line mesh 310 can be used to simulate the natural flow of shirt fabric over one or more contours of a model.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a 3d model as taught by Samaniego. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Harvill and Samaniego both can start with photographs of clothing/people to generate mappings for putting graphics on clothing, where Samaniego also includes the potential to generate a 3D model, where the input and end result are the same for both. Therefore it would have been obvious to combine Samaniego with Harville to obtain the invention.
Regarding claim 2:
    (New) The method of claim 1, has all of its limitations taught by Harvill in view of Samaniego. Harvill further teaches  wherein edits on the canvas are composited in real time to dynamically modify the modifiable portion of the image (Harvill C4 L16-21 Once the background and design are chosen by the consumer, the design is warped and then surface shading (130) and a surface specular process (132) is performed. Once these processes are completed, the model is created with the design (134) wherein the model with the design is shown to the consumer.) since it is real-time or substantially real-time.
Regarding claim 3:
    (New) The method of claim 1, has all of its limitations taught by Harvill in view of Samaniego. Harvill further teaches wherein empty portions of the canvas that do not include any content comprise transparent pixels that do not modify corresponding original pixels of the modifiable portion of the image (Harvill Fig. 8A-8B)
Regarding claim 5:
   (New) The method of claim 1, has all of its limitations taught by Harvill in view of Samaniego. Harvill further teaches
wherein the canvas comprises a textured image (Harvill C7 L13-20 The system may also layer color and texture so that the colorized model of the particular piece of apparel on the particular human model in the particular pose more accurately emulates different fabrics and/or threads of the fabric which results, for example, in an accurate emulation of the printed ink of the design on the piece of apparel with the particular type of fabric.)
Regarding claim 6:
   (New) The method of claim 1, has all of its limitations taught by Harvill in view of Samaniego. Harvill further teaches
wherein the canvas is editable and is used to specify or generate custom content (Harvill C3 L53-57 The output of the product modeling method (an image of the product with a design shown on the product) may be used for various purposes. For example, the output may be used to generate a plurality of product displays with designs on a website that allows consumers to see the products.)
Regarding claim 9:
    (New) A method, comprising: 
receiving from a server(Harvill C3 L1-14: The product modeling system, however, can also be implemented on other computing devices and computing systems, such as a networked computing system, a client/server system,) (Harvill C3 L62-C4 L3 In another implementation/embodiment of the product modeling system, the system may permit a consumer to provide their own images/models, such as models of the actual consumer, so that the consumer can upload the image to a service and then have the selected design displayed on the model of the actual consumer wherein the service provides: 1) the model components (to create the model form); 2) a tool to upload/modify the model images to the service; ).
and a mapping that maps a modifiable portion of the image to a canvas, (Harvill C4 L11-21 A consumer may select a design (122) such as the design shown in FIG. 8A and a warp process (124) may be performed to generate a warp design (128). […] Once these processes are completed, the model is created with the design (134) wherein the model with the design is shown to the consumer.)
 wherein the image is rendered from one or more three-dimensional models corresponding to objects comprising the image and (Harvill C5 L26-30 Once the one or more pieces of apparel are prepared with the markers, an image for each piece of apparel on each different human model may be generated (150) such as by using a camera to take a picture of the piece of apparel being worn by a human model.)
 wherein the mapping is generated from a three-dimensional model of the modifiable portion of the image (Harvill C4 L47-66 In more detail, the markers that form a grid on a flat surface (the piece of apparel flat on a surface when the markers are properly positioned on the piece of apparel) may be used to map to a grid of markers on a non-flat surface (the piece of apparel when worn on a human model). As shown in FIG. 4A, the grid of markers 186 on the flat surface are mapped to a grid 187 with the same markers in the same positions on a non-flat surface so that the mapping between the grid on the flat surface and the grid on the non-flat surface is determined. The system may interpolate the marker locations to generate a mapping from the plurality of markers to the grid on the flat surface and may then store the mapping to avoid recalculation of the mapping each time. In one embodiment, the markers may be a number of non-visible lines that form a grid. In another embodiment, the markers may be a plurality of optical markers 190 that may be affixed to a piece of apparel 192 as shown in FIG. 4B that permits the optical tagging of the piece of apparel to map the surface of the piece of apparel when worn by a human model.)(Harvill C5 L42-52 Once the image of the piece of apparel on a plurality of human models in a plurality of different poses are taken, the model for the piece of apparel on a particular model in a particular pose are preprocessed (160) by the product modeling system. During the preprocessing, the product modeling system may detect the plurality of markers on the piece of apparel image, remove the marker images from the image of the piece of apparel and then generate a representation of the surface of the piece of apparel when worn by the human model.)
 and modifying the received image client-side by compositing the canvas on the modifiable portion of the image according to the mapping (Harvill C3 L1-14: The product modeling system, however, can also be implemented on other computing devices and computing systems, such as a networked computing system, a client/server system,) (Harvill C3 L62-C4 L3 In another implementation/embodiment of the product modeling system, the system may permit a consumer to provide their own images/models, such as models of the actual consumer, so that the consumer can upload the image to a service and then have the selected design displayed on the model of the actual consumer wherein the service provides: 1) the model components (to create the model form); 2) a tool to upload/modify the model images to the service; ).
and in a manner that preserves surface curvatures in the modifiable portion of the image (Harvill C6 L37-47 To generate the representation of the contours of the surface of the piece of apparel when worn by a particular human model in a particular pose, the system maps the position of the markers 190 relative to each other as shown in FIG. 6D into a set of contour curves 194 that represent the surface of the piece of apparel when worn by a particular human model in a particular pose. Since the system has information about the markers and the grid that they form on a flat surface as shown FIG. 4A, the system is able to determine the contours of the surface of the piece of apparel when worn by a particular human model in a particular pose.
There is a prima facie case of obviousness since the limitation related to client/server processing is directed to common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. See MPEP 2144.04. Rearrangement of Parts. Harvill teaches a single computer system and client/server system, where it would be obvious to try having different elements on the client/server, since there are only two options to choose from for which performs the task.
Harvill does not expressly disclose 3D polygon models. In a related field of endeavor, Samaniego teaches:
an image and a mapping that maps a modifiable portion of the image to a canvas, wherein the image is rendered from one or more three-dimensional models corresponding to objects comprising the image and (Samaniego C8 L48-53 In some implementations, the preview master 300 displayed in a display device is a two-dimensional representation of a three-dimensional model of one or more objects. The surface of a three-dimensional model of a re-texturable object can be used directly to generate a flow line mesh for the object.)
 wherein the mapping is generated from a three-dimensional model of the modifiable portion of the image (Samaniego C8 L6-9 The second image is mapped to one or more flow lines to generate a third image (step 206). As illustrated in FIG. 3D, the design imprint 320 is mapped to the flow line mesh 310 to generate a mapped design image 330 of the designed object.)
compositing the canvas on the modifiable portion of the image according to the mapping (Samaniego C8 L17-21 The third image is composited with the first image of the object (step 208). In some implementations, compositing the third image and the first image generates a fourth image which can be presented for previewing the design of the object)
and in a manner that preserves surface curvatures in the modifiable portion of the image (Samaniego C7 L1-5 For example, the flow line mesh 310 can be used to simulate the natural flow of shirt fabric over one or more contours of a model.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a 3d model as taught by Samaniego. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Harvill and Samaniego both can start with photographs of clothing/people to generate mappings for putting graphics on clothing, where Samaniego also includes the potential to generate a 3D model, where the input and end result are the same for both. Therefore it would have been obvious to combine Samaniego with Harville to obtain the invention.
Regarding claim 10:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 11:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 9. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 9. As such it is rejected under the same teachings.
Claim(s) 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harville U.S. Patent/PG Publication 8514220 in view of Samaniego U.S. Patent/PG Publication 8174539 and Schrag U.S. Patent/PG Publication 20100194768.
Regarding claim 4:
   (New) The method of claim 1, has all of its limitations taught by Harvill in view of Samaniego. 
Harvill does not expressly disclose  UV mapping. In a related field of endeavor, Schrag teaches:
wherein the mapping comprises UV mapping (Schrag [0021]: In step 330, the 3D rendering software generates an additional image layer that comprises the UV coordinates of the displayed pixels of the perspective (hereinafter, the " UV coordinate layer").)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use UV mapping as taught by Schrag. The rationale for doing so would have been obvious to try, since UV mapping is specifically a way of projecting a 2D image onto a 3D model, and Harvill and Samaniego are taking a 2D image and mapping it to a 3D shape, where the end result is mapping a 2D image onto a 3D model regardless of method. Therefore it would have been obvious to combine Schrag with Harvill in view of Samaniego to obtain the invention.
Regarding claim 12:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Claim(s) 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harville U.S. Patent/PG Publication 8514220 in view of Samaniego U.S. Patent/PG Publication 8174539 and Poirier U.S. Patent/PG Publication 20070177433.
Regarding claim 7:
    (New) The method of claim 1, has all of its limitations taught by Harvill in view of Samaniego. Harvill further teaches  wherein generating the mapping comprises  (Harvill C4 L47-66 In more detail, the markers that form a grid on a flat surface (the piece of apparel flat on a surface when the markers are properly positioned on the piece of apparel) may be used to map to a grid of markers on a non-flat surface (the piece of apparel when worn on a human model). As shown in FIG. 4A, the grid of markers 186 on the flat surface are mapped to a grid 187 with the same markers in the same positions on a non-flat surface so that the mapping between the grid on the flat surface and the grid on the non-flat surface is determined. The system may interpolate the marker locations to generate a mapping from the plurality of markers to the grid on the flat surface and may then store the mapping to avoid recalculation of the mapping each time. In one embodiment, the markers may be a number of non-visible lines that form a grid. In another embodiment, the markers may be a plurality of optical markers 190 that may be affixed to a piece of apparel 192 as shown in FIG. 4B that permits the optical tagging of the piece of apparel to map the surface of the piece of apparel when worn by a human model.)
Harvill in view of Samaneigo does not expressly disclose encoding. In a related field of endeavor, Poirier teaches:
encoding (Poirier [0029]: [0029] Embodiments may provide improved data security for data stored on data storage media, such as software, audio data on compact discs (CDs) and video data on digital video discs (DVDs), by encoding the data stored on the storage media with an encryption key that is known only to the entity that stores the data on the recording media.)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use encoding as taught by Poirier. The motivation  for doing so would have been improved security for data version (Poirier [0029]: [0029] Embodiments may provide improved data security for data stored on data storage media, such as software, audio data on compact discs (CDs) and video data on digital video discs (DVDs), by encoding the data stored on the storage media with an encryption key that is known only to the entity that stores the data on the recording media.). Therefore it would have been obvious to combine Poirier with Harvill in view of Samaneigo to obtain the invention.
Regarding claim 8:
    (New) The method of claim 1, has all of its limitations taught by Harvill in view of Samaniego. Harvill further teaches  wherein generating the mapping comprises rendering an  (Harvill C4 L16-21 Once the background and design are chosen by the consumer, the design is warped and then surface shading (130) and a surface specular process (132) is performed. Once these processes are completed, the model is created with the design (134) wherein the model with the design is shown to the consumer.)
Harvill does not expressly disclose encoding. In a related field of endeavor, Poirier teaches:
encoded version (Poirier [0029]: [0029] Embodiments may provide improved data security for data stored on data storage media, such as software, audio data on compact discs (CDs) and video data on digital video discs (DVDs), by encoding the data stored on the storage media with an encryption key that is known only to the entity that stores the data on the recording media.)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use encoding as taught by Poirier. The motivation  for doing so would have been improved security for data version (Poirier [0029]: [0029] Embodiments may provide improved data security for data stored on data storage media, such as software, audio data on compact discs (CDs) and video data on digital video discs (DVDs), by encoding the data stored on the storage media with an encryption key that is known only to the entity that stores the data on the recording media.). Therefore it would have been obvious to combine Poirier with Harvill in view of Samaneigo to obtain the invention.
Regarding claim 15:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 16:
    (New)    The method of claim    9, wherein the mapping comprises a rendering of pixel values  (Harvill C4 L16-21 Once the background and design are chosen by the consumer, the design is warped and then surface shading (130) and a surface specular process (132) is performed. Once these processes are completed, the model is created with the design (134) wherein the model with the design is shown to the consumer.)(Harvill Fig. 8B)
Harville in view of Samaneigo does not expressly disclose encoding. In a related field of endeavor, Poirier teaches:
encoded (Poirier [0029]: [0029] Embodiments may provide improved data security for data stored on data storage media, such as software, audio data on compact discs (CDs) and video data on digital video discs (DVDs), by encoding the data stored on the storage media with an encryption key that is known only to the entity that stores the data on the recording media.)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use encoding as taught by Poirier. The motivation  for doing so would have been improved security for data version (Poirier [0029]: [0029] Embodiments may provide improved data security for data stored on data storage media, such as software, audio data on compact discs (CDs) and video data on digital video discs (DVDs), by encoding the data stored on the storage media with an encryption key that is known only to the entity that stores the data on the recording media.). Therefore it would have been obvious to combine Poirier with Harville in view of Samaneigo to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616